           Case 2:19-cv-01943-RFB-VCF Document 24 Filed 09/17/20 Page 1 of 2




1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3

4     DERRICK SIMPSON,                                Case No. 2:19-cv-01943-RFB-VCF
5           Petitioner,
                                                      ORDER
6           v.
7

8     RENEE BAKER, et al.,
9           Respondents.
10

11

12          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
13   by Derrick Simpson, who was incarcerated at Carlin Conservation Camp. On August 26,
14   2020, the Court granted Simpson’s motion for stay, and stayed this action pending
15   completion of Simpson’s further state-court habeas proceedings; in that same order, the
16   Court denied, as moot and without prejudice, a motion to dismiss filed by the
17   Respondents. See Order entered August 26, 2020 (ECF No. 22).
18          On September 15, 2020, the Court received by return mail the copy of the August
19   26 order that was mailed to Simpson, with the envelope marked “Undeliverable – Not
20   Deliverable as Addressed – Unable to Forward” (ECF No. 23). It appears, therefore, that
21   Simpson did not file a notice of change of address. See LR 1A 3-1 (requiring pro se parties
22   to immediately file notice of any change of mailing address).
23          The Court will direct the Clerk of the Court to re-send a copy of the August 26 order
24   to Simpson, along with a copy of this order. The Court will give Simpson additional time
25   to file notice of his current mailing address. If Simpson fails to file notice of his current
26   mailing address as ordered, this action will be dismissed.
27

28
                                                  1
           Case 2:19-cv-01943-RFB-VCF Document 24 Filed 09/17/20 Page 2 of 2




1           IT IS THEREFORE ORDERED that the Clerk of the Court is directed to send to

2    Petitioner a copy of the order entered August 26, 2020 (ECF No. 22), along with a copy

3    of this order.

4           IT IS FURTHER ORDERED that Petitioner will have 45 days from the date of this

5    order to file a notice stating his current mailing address. If Petitioner does not file such

6    notice within that time, this action will be dismissed.

7

8           DATED: September 17, 2020.
9

10
                                                RICHARD F. BOULWARE, II,
11                                              UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
